 Case 3:18-cv-02935-X-BH Document 66 Filed 06/01/20                       Page 1 of 1 PageID 559

                           Law Offices of Sean R. Cox, L.L.C.
400 N. ERVAY ST. #130864                                                          TELEPHONE: (214) 500-9280
DALLAS, TEXAS 75313                        WWW.COXAPPELLATE.COM                    FACSIMILE: (844) 501-8688


                                             June 1, 2020

Via ECF
The Honorable Irma Carrillo Ramirez
United States Magistrate Judge
United States District Court
Northern District of Texas
1100 Commerce Street, Room 1452
Dallas, TX 75242

         Re: No. 3:18-CV-02935-X-BH, Valerie Jackson v. Lupe Valdez, Marian Brown, and
         Dallas County, Texas

Dear Judge Ramirez:
        On March 25, 2020, Plaintiff in the above styled case filed a motion to stay proceedings
pending resolution of an appeal in relation to a final judgment dismissing Plaintiff’s claims against
Dallas County, Texas, as well as Lupe Valdez and Marian Brown, in their official capacities. This
case is continuing against Lupe Valdez and Marian Brown in their individual capacities, as well
as Samuel Joseph, Lizyamma Samuel, and Unknown Dallas County Employee III. Plaintiff filed
the motion to stay proceedings due to issues on appeal overlapping with issues regarding the
remaining defendants in the case. On April 15, 2020, Defendants filed a response to the motion,
and on April 20, 2020, Plaintiff filed a reply supporting the motion.
        As of yet, no ruling has been issued on the motion to stay proceedings pending resolution
of the appeal and the case is proceeding. The continuation of the case while overlapping issues are
concurrently on appeal risks the wasting of resources by both the parties and this Court and the
potential for conflicting rulings on factual and legal issues from the court of appeals and this Court.
As of now, there is a pending motion for summary judgment and a request to conduct discovery
before the Court. Plaintiff respectfully requests a ruling on her motion to stay proceedings pending
resolution of the related appeal so as to avoid the problems that will likely arise if the case
continues. Thank you for your kind attention to this matter.
                                                         Sincerely,
                                                         /s/Sean R. Cox
                                                         Sean R. Cox

                                  CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of the foregoing was forwarded to
all counsel of record, in a manner authorized by Rule 5, of the Federal Rules of Civil Procedure,
on June 1, 2020.
                                                     /s/Sean R. Cox
                                                     Sean R. Cox


                                   PLEASE DIRECT ALL CORRESPONDENCE TO:
                                     LAW OFFICES OF SEAN R. COX, L.L.C.
                                              P.O. BOX 130864
                                            DALLAS, TEXAS 75313
